Citation Nr: 1307331	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  03-31 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a right knee and leg condition, including as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to February 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In April 2008 and August 2011 the Veteran testified at videoconference hearings before the undersigned Acting Veterans Law Judge.  Transcripts of those proceedings are available and have been associated with the claims file.  

The Veteran's issue on appeal first came before the Board in January 2009, at which time it was remanded for additional development.  That issue was again remanded in February 2011 and January 2012.  Unfortunately, further development is required.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board has reviewed the Veteran's physical claims and the Virtual VA electronic file to ensure a total review of the evidence.


REMAND

The Veteran has claimed entitlement to service connection for a right knee and leg condition.  Unfortunately, this claim must once again be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.  Specifically, the Board finds that an additional VA medical opinion is necessary.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In its January 2012 remand, the Board instructed the RO/AMC to schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of any right leg and knee condition demonstrated by the Veteran.  An opinion as the whether any such right knee or leg condition has been permanently aggravated by the any service-connected disability was also requested.  The subsequent January 2012 examiner stated that the Veteran's right leg, knee and hip conditions are less likely than not related to or caused by his time in service or his service-connected right foot condition, but did not provide an opinion as to whether any such leg or knee condition may have been aggravated by a service-connected disorder.  The examiner also provided an opinion for aggravation of a condition that existed prior to service, but did not provide the requested opinion for aggravation of a nonservice-connected condition by a service-connected condition.  The subsequent October 2012 and December 2012 supplemental medical opinions also did not provide the requested opinion with respect to whether the claimed condition was aggravated by the service-connected right foot disorder.

The Board notes also that in January 2013 written argument, the Veteran's representative argued that the Veteran's claim should be remanded again as the medical opinions developed since the January 2012 remand were inadequate in that they do not include a medical opinion which specifically addresses the question of aggravation.

The extent to which any right knee or leg condition may have been aggravated by a service-connected disorder is still unclear.  Any medical opinion on secondary service connection must address whether the nonservice-connected disorder was aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the RO/AMC should schedule the Veteran for an additional examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion, with examination only if deemed necessary by the opinion provider, to determine for each diagnosed leg and knee disorder, whether it is at least as likely as not (a 50 percent or greater probability) that the condition has been aggravated (permanently worsened) by a service-connected disorder, including the Veteran's service-connected right foot disorder.  The claims files must be reviewed by the opinion provider in conjunction with the preparation of the requested medical opinion.  A full and complete rationale for any opinion expressed is required.    

2.  When all of the requested development above has been completed, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


